IN THE SUPREME COURT OF THE STATE OF NEVADA


                 CHARLEEN THERESE STOCKWELL,                           No. 68541
                                  Appellant,
                             vs.
                 ELLEN STOCKWELL,                                             FILED
                                  Respondent.                                    F   1 1 2016


                                      ORDER DISMISSING APPEAL
                             Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed. The parties shall bear their own costs
                 and attorney fees. NRAP 42(b).
                             It is so ORDERED. 1



                                                                                     C.J.



                 cc: Hon. Linda Marquis, District Judge
                      Robert Gaston, Settlement Judge
                      The Hill Law Group
                      Nehme-Tomalka & Associates
                      Eighth District Court Clerk




                      'It appears that all other provisions contained in the stipulation are
                 more appropriately considered in the district court rather than this court.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                                                                                (0-n(43Y